Citation Nr: 0726135	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-08 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
migraine headaches prior to July 18, 2001.

2.  Entitlement to a disability rating in excess of 10 
percent for migraine headaches from July 18, 2001 to January 
28, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to 
September 1987 and from August 1989 to November 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied increased disability 
ratings for the veteran's service-connected right knee 
disorder and migraine headaches.  In July 2001, the veteran 
filed a notice of disagreement with both increased ratings 
issues.  However, in his April 2003 VA Form 9 the veteran 
only perfected the issue of increased ratings for migraine 
headaches and withdrew the issue of increased ratings for his 
right knee disorder.  

In August 2002, the RO increased the evaluation of migraine 
headaches to 10 percent effective July 18, 2001.  Another 
increase was granted by the RO in December 2003; allowing a 
30 percent rating for the veteran's migraine headaches 
effective January 28, 2003.  As those awards were not 
complete grants of benefits, the issues remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2003, the veteran withdrew his original September 
2003 request for an appeals hearing at the RO.  There is no 
further indication that the veteran or his representative 
have requested that the hearing be rescheduled, thus, the 
Board deems the veteran's request for a hearing withdrawn.  
38 C.F.R. §§ 20.700-20.704 (2006).

In February 2006, the Board remanded the issue of increased 
ratings for the veteran's service-connected migraine headache 
to the RO for additional development.  Subsequently, the RO 
increased the evaluation of migraine headaches to a maximum 
grant of 50 percent effective January 28, 2003.  The Board 
has recharacterized the issues to reflect the grant of the 50 
percent rating from January 28, 2003.  The case is now before 
the Board for further appellate consideration.

FINDINGS OF FACT

1.  The veteran's service-connected headache disability prior 
to January 28, 2003 is manifested by complaints of chronic 
headaches that last from several hours up to three days in 
length and occur approximately every seven days. 

2.  Prior to January 28, 2003, the medical evidence does not 
show very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

Resolving the benefit of doubt in the veteran's favor, the 
criteria for a schedular rating of 30 percent for migraine 
headaches, for the entire appeal period prior to January 28, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in April 2006, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish an increased rating, of what VA would do 
or had done, what evidence he should provide, to include 
alternative forms of evidence, informed the appellant that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim, 
and asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received the 
veteran's VA treatment records between December 2000 and 
March 2007.  Further, in compliance with the Board's February 
2006 remand, the veteran was examined for his migraine 
headaches and the examiner reviewed the veteran's claims file 
and provided the requested opinion.  The Board is not aware 
of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
sought.  In March 2007, VA readjudicated the appeal and 
issued a supplemental statement of the case (SSOC).  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's February 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an April 
2006 VA letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
increased rating was granted on appeal.  When implementing 
the award for an increased rating for migraine headaches, the 
RO will address any notice defect with respect to the 
effective date.  Significantly, the veteran retains the right 
to appeal any effective date assigned by the RO.  

The Board finds that the evidence of record - service medical 
records, VA medical treatment records and lay statements -- 
is adequate for determining whether the criteria for an 
increased rating have been met.  Accordingly, the Board finds 
that the appellant and his representative have been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that he is entitled to a compensable 
rating prior to July 18, 2001, and a disability rating in 
excess of 10 percent prior to January 28, 2003; for his 
service-connected migraine headaches.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The VA Rating Schedule provides that neurological and 
convulsive disorders are to be rated in proportion to the 
impairment of motor, sensory, or mental functions.  Consider 
especially psychotic manifestations, complete or partial loss 
of use of an extremity, speech disturbance, impairment of 
vision, of gait, tremors, visceral manifestations, injury to 
the skull, and etc.  38 C.F.R. § 4.120 (2006).

Under Diagnostic Code 8100, a 10 percent evaluation for 
migraine headaches requires characterstic prostrating attacks 
averaging 1 in 2 months, over the last several months.  A 30 
percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A maximum 50 percent evaluation requires 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).

During the appeal period, VA treatment records show 
complaints of and treatment for headaches in July and August 
2001 and May 2002.  Treatment records show that the veteran 
reported experiencing headaches once a week from a few hours 
to a few days.  The headaches were prostrating.  

The records show the veteran has experienced recurring 
headaches at least once a week.  Given the above evidence, 
the Board finds that the frequency of treatment for headaches 
is consistent with the veteran's reported history to the 
examiner.  Comparing these manifestations with the criteria 
of the Rating Schedule, the Board finds that for the entire 
appeal period, the veteran's prostrating attacks occurred on 


an average of at least once a week, for the last several 
months, and the criteria for a schedular 30 percent rating 
under Diagnostic Code 8100 are more nearly approximated.  

The Board finds that, prior to January 28, 2003, the 
symptomatology required for a 50 percent rating have not been 
met.  There is no evidence that these headaches occurred more 
than once a week or produced severe economic inadaptability.  
VA treatment record dated January 28, 2003 shows migraines 
had increased in severity and occurring twice weekly.  
Further, by the veteran's own statements submitted in an 
August 2003 VA Form 21-4138, his migraine headaches did not 
interfere with his employment until February 2003.  
Therefore, a disability rating of 50 percent is not warranted 
prior to January 28, 2003.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The veteran is currently in receipt of 
a maximum rating of 50 percent for his migraine headaches in 
consideration for his loss of employment and severe economic 
inadaptability from January 28, 2003.  There is no competent 
evidence that the veteran's migraine headaches have resulted 
in frequent hospitalizations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that for the entire appeal period prior to 
January 28, 2003; the veteran's service-connected migraine 
headache disability warrants a 30 percent disability rating 
under Diagnostic Code 8100.




ORDER

An increased rating of 30 percent is granted for migraine 
headaches prior to July 18, 2001, subject to the laws and 
regulations governing the award of monetary benefits.

An increased rating of 30 percent is granted for migraine 
headaches from July 18, 2001 to January 28, 2003, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


